Title: VII. Exports from Eight Northern States before 1776, [ca. 1784]
From: Jefferson, Thomas
To: 



[ca. 1784]

Before the late revolution, the eight states, from Delaware to New-Hampshire inclusive, exported to the West Indies, Great Britain and Ireland



£ sterl.





Flaxseed
60,000

}
These articles are still received in Gr. Britain and Ireland, as formerly.Bounty taken off, but not subject to Aliens duty.


Pot-ash
50,000
210,000 


Furs
100,000



Naval stores
75,000
75,000 


Shipping
200,000
200,000 

Prohibited.


Whale-oil
200,000
200,000 

Pays a duty amounting to a prohibition.


Lumber
80,000

}
These articles we formerly carried to the West Indies: but being now restrained to British bottoms, they are scarcely carried there at all and may be considered as prohibited.


Live-stock
100,000



Flour
360,000



Wheat
50,000



Indian corn
 20,000
610,000 







Spermaceti
20,000

}
Articles formerly carried to the West Indies, but now expressly prohibited.


Fish
125,000



Beef and Pork
30,000



Slaves
50,000
225,000.


Total

1,445,000 

£ sterl.


The same states exported moreover to other parts of the world



£ sterl.




Flour
240,000




Wheat
100,000




Indian corn
7,000




Fish
125,000
472,000
£ sterl.


Great-Britain Ireland and the West-Indies then took off three fourths of the exports of these eight states. They now take the three first articles only, being one tenth.
